FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites a limitation "determining a mass fraction". The originally filed specification fails to provide how the mass fraction is determined. Claimed invention must reflect in the specification. Merely stating that “calculate its mass fraction” as indicated in para.([0011]; [0025]), does not teach that applicants actually invented the claimed subject matter. The mentioned sections disclose the only embodiment which relates to that comparison where the digital signals are compared with reference values, but the originally filed disclosure does not show how the mass fraction of a substance component in a material flow with more than two 
Claims 15-18 are rejected as they fail to correct the problem of claims 10 and 14 from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eggen et al. US 20040060345 A1, cited by the applicants, “Eggen”) in view of Rhodes et al. (US 2010/0218591 A1, “Rhodes”).
Claim 10, Eggen teaches a method for analyzing a material flow [“Abstract”], comprising: guiding the material flow over a conveyor section ([0088] discloses that the polymer passes through conduit which acts like a conveyor), wherein the conveyor section comprises a plurality of sound sensors ([0088] discloses that the polymer passes through conduit which acts like a conveyor and, the acoustic sensor means 4 may be placed in any one or more of positions A (before the constriction), B (at the constriction) or C (after the constriction). Thus, a plurality of sound sensors could be used), wherein at least one sound sensor of the plurality of sound sensors is an acoustic emission sensor ([0065]; [0071]; [0073]), wherein the plurality of sound sensors are arranged on (i) a contact element ([0075] discloses regarding touching the acoustic sensors with the conduit) of the conveyor section or (ii) the contact elements integrated into the conveyor section (shown in fig.1 and discussed in [0075]; [0088]); detecting the acoustic signals generated by the material flow through the sound sensors (‘generation of acoustic spectrum which is characteristic of the polymer’ is disclosed in [0088]), wherein the acoustic emission sensor detects the acoustic signals in the form of acoustic emissions, the acoustic emissions having a frequency range between 0-25 kHz [0073]; converting the acoustic signals into digital signals ([0089] discloses an analog-digital conversion to analysis of the signal); using an evaluation unit ([0091] discloses that the signal detected by the acoustic sensor is transmitted to a data analysis unit such as a computer) for comparing the digital signals using the evaluation unit to the reference values determined by individual recognition features of the material components; comparatively assessing the digital signals ([0088]; [0091]); identifying the material components ([0088] discloses that information on the viscosity, molecular structure, MFI and other polymer properties can then be calculated by comparison with information from known polymers) ; and detecting and evaluating the acoustic 
Eggen does not explicitly teach regarding the acoustic emissions having a frequency range between 80 kHz to 2 MHz; and determining a mass fraction of at least one material component of the material components in the material flow. 
However, as to “determining a mass fraction of at least one material component of the material components in the material flow,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Eggen art to arrive at the instant invention because para.[0084] discloses and FIG.6 shows a score plot acoustic spectrum for PCA (principal component analysis) of the four polymers. The percentage score of Component 2 (22.3%) is plotted against the percentage score of Component 1 (35.7%). Thus, either components represents a mass fraction as percentage of at least one material component in the material flow [0084].
As to “the acoustic emissions having a frequency range between 80 kHz to 2 MHz,” Eggen teaches in [0114] that the sampling frequency 50 kHz and the frequency range 0-25 kHz. 
Eggen does not explicitly teach that the acoustic emissions having a frequency range between 80 kHz to 2 MHz.
However, Rhodes teaches a method and apparatus by which relative coal flow mass in individual pipes is measured [0013] comprising acoustic emission (AE) sensors which are manufactured to measure frequencies from 50-400kHz [0096]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Eggen’s sensor with the AE sensor of Rhodes since this type of broad band sensor is a known sensor in the field of measuring particles in a flow which 

Regarding Claim 11, the method of claim 10 is taught by Eggen in view of Rhodes.
Eggen further teaches that the method further comprising detecting the acoustic signals and evaluating in the form of structure-borne sound, airborne sound or liquid-borne sound ([0088] discloses that the information on the viscosity, molecular structure, MFI and other polymer properties can then be calculated by comparison with information from known polymers.). 

As best understood, regarding Claim 14, Eggen teaches an apparatus for analyzing a material flow [“Abstract” Fig.1-2], comprising: at least one sound sensor (fig.1; element 4), wherein the at least one sound sensor is an acoustic emission sensor configured to detect acoustic signals in the form of acoustic emissions ([0065]; [0071]; [0073]); a conveyor section for moving the material flow relative to the plurality of sound sensors ([0088] discloses that the polymer passes through conduit which acts like a conveyor and, the acoustic sensor means 4 may be placed in any one or more of positions A (before the constriction), B (at the constriction) or C (after the constriction). Thus, a plurality of sound sensors could be used); wherein the conveyor section is part of a continuous conveyor or a continuous conveyor system (shown in fig.1); a contact element (the wall of the conduit, fig.1), wherein the at least one sounds sensor is arranged on the contact element ([0075] discloses regarding touching the acoustic sensors with the conduit); an evaluation unit (fig.2; element 9, and [0091] discloses that the signal detected by the acoustic sensor is transmitted to a data analysis unit such as a computer), wherein the at least 
Eggen does not explicitly teach regarding (i) the acoustic emissions having a frequency range between 80 kHz to 2 MHz; (ii) an amplifier and an analog-to-digital converter, wherein the amplifier is configured to amplify the acoustic signals picked-up by the at least one sound sensor, and the analog-to-digital converter is configured to convert the amplified acoustic signals to a digital signal; and (iii) identification of the mass fraction of at least one material component in the material flow; determine the mass fraction of at least one of the material components in the material flow. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Eggen art to arrive at the instant invention because para.[0084] discloses and FIG.6 shows a score plot acoustic spectrum for PCA (principal component analysis) of the four polymers. The percentage score of Component 2 (22.3%) is plotted against the percentage score of Component 1 (35.7%). Thus, either components represents a mass fraction as percentage of at least one material component in the material flow [0084].
of the material components in the material flow, determine the mass fraction of at least one of the material components in the material flow.” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Eggen art to arrive at the instant invention because para.[0084] discloses and FIG.6 shows a score plot acoustic spectrum for PCA (principal component analysis) of the four polymers. The percentage score of Component 2 (22.3%) is plotted against the percentage score of Component 1 (35.7%). Thus, either components represents a mass fraction as percentage of at least one material component in the material flow [0084].
As to (i) “the acoustic emissions having a frequency range between 80 kHz to 2 MHz,” Eggen teaches in [0114] that the sampling frequency 50 kHz and the frequency range 0-25 kHz. 
Eggen does not explicitly teach that (i) the acoustic emissions having a frequency range between 80 kHz to 2 MHz, and (ii) an amplifier and an analog-to-digital converter, wherein the amplifier is configured to amplify the acoustic signals picked-up by the at least one sound sensor, and the analog-to-digital converter is configured to convert the amplified acoustic signals to a digital signal. 
However, Rhodes teaches a method and apparatus by which relative coal flow mass in individual pipes is measured [0013] comprising acoustic emission (AE) sensors which are manufactured to measure frequencies from 50-400kHz [0096]. And (ii) an amplifier and an analog-to-digital converter, wherein the amplifier is configured to amplify the acoustic signals picked-up by the at least one sound sensor, and the analog-to-digital converter is configured to convert the amplified acoustic signals to a digital signal ([0061]-[0062]; fig.3).


Regarding Claim 15, the apparatus of claim 14 is taught by Eggen in view of Rhodes.
Eggen further teaches that the at least one sound sensor is a structure-borne sound sensor, an airborne sound sensor, or a liquid-borne sound sensor ([0088] discloses that the information on the viscosity, molecular structure, MFI and other polymer properties can then be calculated by comparison with information from known polymers.). 
 
Regarding Claim 16, the apparatus of claim 14 is taught by Eggen in view of Rhodes.
Eggen further teaches that the at least one sound sensor comprises a plurality of sound sensors ([0088] discloses that the acoustic sensor means 4 may be placed in any one or more of positions A (before the constriction), B (at the constriction) or C (after the constriction). Thus, a plurality of sound sensors could be used). 

Regarding Claim 17, the method of claim 10 is taught by Eggen in view of Rhodes.


Regarding Claim 18, the method of claim 10 is taught by Eggen in view of Rhodes.
Eggen further teaches that the conveyor section is part of a continuous conveyor or a continuous conveyor system (section of a conduit is shown in fig.1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eggen in view of Rhodes as applied to claim 11 above, and further in view of Pelissier et al. (US 2011/0196237 A1, “Pelissier”).
Regarding Claim 12, the method of claim 11 is taught by Eggen in view of Rhodes.
Eggen does not teach further teaches that the method further comprising calculating and evaluating one or more of the following parameters of the acoustic signals: - Arithmetic mean - Median - Variance - Standard deviation - Effective value/RMS value (Root Mean Square) - Quadratic mean/RMQ value - RMX value - Crest factor - Bulge factor - Maximum value - Peak2RMS value - Peak2Peak value. 
However, Pelissier teaches the method further comprising calculating and evaluation one or more of the following parameters: - Arithmetic mean - Median - Variance - Standard deviation - Effective value/RMS value (Root Mean Square) - Quadratic mean/RMQ value - RMX value - Crest factor - Bulge factor - Maximum value - Peak2RMS value - Peak2Peak value ([0109] discloses that the controller may be configured to compute a statistic, such as range, standard deviation, variance or the like, of a set of values of a scalar blood flow characteristic that are plotted together.). 
. 

Response to Arguments
Applicant's arguments filed on 11/04/2021 with respect to claims 10-12 and 14-18 have been fully considered. Due to the current amendment to the Claims, the Objection to Claims is withdrawn. Due to the current amendment to the claims, the rejections under 35 U.S.C. 112(b) have been withdrawn. 
(a) With regards to claim rejection of claim 14 under 35 U.S.C. 112(a), applicant’s arguments are not persuasive. 
“Applicant has amended the claims solely for the purpose of expediting prosecution, rendering this rejection moot, i.e., the evaluation unit is the object and performs "comparing ... comparatively assessing .. .identifying ... determining ... detecting ... and evaluating ... ".”

(b) With regards to claim rejections of claims 10 and 14 under 35 U.S.C. 103 applicant argues in page 7:
“The following non-limiting portions of Applicant's recited disclosure are further distinguishable from Eggen in that at least one sound sensor is an acoustic emission sensor that detects acoustic signals in the form of acoustic emission with frequencies in the range between 80 kHz to 2 MHz. Furthermore, the method according to Applicant's disclosure differs in that the acoustic signals are converted into digital signals and a computer-aided evaluation of the digital signals is performed in an evaluation unit that compares the digital signals with reference values determined on the basis of individual recognition characteristics of the material components, assesses the digital signals, identifies the components, determines the mass fraction, and detects/evaluates individual bursts. Again, Eggen fails to teach/suggest the above features.”


As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.”
As to analogous art, MPEP 2141.01(a)(I) discloses “[R]ather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325.” 
Examiner’s explanation:
(a) The examiner respectfully disagrees. While claim 10 is amended to overcome the rejection under 35 U.S.C. §112 (a), claim 14 is not amended in the same way. For at least the foregoing reasons, the rejection of claim 14 under 35 U.S.C. §112 (a) is maintained.
(b) Applicant’s arguments with respect to claims 10-12 and 14-18, have been considered but are moot because the arguments do not apply to the new set of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861